EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated as of August 11, 2006,
between Novavax, Inc., a Delaware corporation (the “Company”) having its
principal office at 508 Lapp Road, Malvern, PA 19355, and Jeffrey Church, an
individual with a mailing address of 14827 Michele Drive, Glenelg, MD 21737
(“Executive”).

The Company and Executive hereby agree as follows:

1. Employment. The Company hereby employs Executive and Executive hereby accepts
employment as Vice President and Chief Financial Officer and Treasurer upon the
terms and conditions hereinafter set forth. As used throughout this Agreement,
“Company” shall mean and include any and all of its present and future
subsidiaries and any and all subsidiaries of a subsidiary. Executive warrants
and represents that he is free to enter into and perform this Agreement and is
not subject to any employment, confidentiality, non-competition or other
agreement which prohibits, restricts, or would be breached by either his
acceptance or his performance of this Agreement.

2. Duties. During the Term (as hereinafter defined), Executive shall devote his
full business time to the performance of services as Vice President and Chief
Financial Officer and Treasurer of Novavax, Inc., performing such services,
assuming such responsibilities and exercising such authority as are set forth in
the Bylaws of the Company for such offices and assuming such other duties and
responsibilities as prescribed by the President and CEO and Board of Directors.
During the Term, Executive’s services shall be completely exclusive to the
Company and he shall devote his entire business time, attention and energies to
the business of the Company and the duties which the Company shall assign to him
from time to time. Executive agrees to perform his services faithfully and to
the best of his ability and to carry out the policies and directives of the
Company. Notwithstanding the foregoing, it shall not be a violation of this
Agreement for the Executive to serve as a director, trustee, officer, or
consultant to a charitable or non-profit entity; provided that such service does
not adversely affect Executive’s ability to perform his obligations hereunder.
Executive agrees to take no action which is in bad faith and prejudicial to the
interests of the Company during his employment hereunder. Notwithstanding the
location where Executive shall be based, as set forth in this Agreement, he also
may be required from time to time to perform duties hereunder for reasonably
short periods of time outside of said area. The Company warrants and represents
that its Board of Directors has approved a plan to relocate the Company’s
headquarters from Malvern, PA to the Baltimore/Washington D.C. corridor. The
Company is in active negotiations to secure a lease for a new facility in the
Rockville/Gaithersburg, MD area which it expects to finalize before the end of
2006.

3. Term. The term of this Agreement shall be a period beginning on September 5,
2006 and continuing until September 4, 2007, unless earlier terminated pursuant
to Section 7 hereof (the “Term”) and shall be renewable annually on the terms
set forth herein upon agreement of the Company and Executive of the term of such
renewal and the initial base compensation applicable to the renewal term. The
parties acknowledge that the employment hereunder is employment at will.

4. Compensation

(a)  Base Compensation. For all Executive’s services and covenants under this
Agreement, the Company shall pay Executive at an annual rate of $245,000,
subject to review by the CEO of the Company and the Board of Directors when
compensation is reviewed after the completion of the audit with respect to the
2006 fiscal year (in accordance with the management processes), and each fiscal
year thereafter and payable in accordance with the Company’s payroll policy as
constituted from time to time. The Company may withhold from any amounts payable
under this Agreement all required federal, state, city or other taxes and all
other deductions as may be required pursuant to any law or government regulation
or ruling.

(b) Bonus Program. Executive shall be eligible to participate in the Company’s
performance and incentive bonus program applicable to senior executives.
Eligibility for bonuses and amounts to be paid each year are determined by the
President and CEO and the Board of Directors (or any committee of the Board of
Directors authorized to make that determination) based on the Company’s and
Executive’s performance. Under the existing bonus program, Executive would be
eligible for a maximum bonus of 40% of Executive’s base salary during the year
to which the bonus relates. The bonus may be paid out partly in cash and partly
in shares of restricted stock, in the discretion of the Board of Directors. Any
bonus paid in respect of 2006 will be prorated.

(c) Signing Bonus. . You are eligible to receive a signing bonus of $10,000
which will be paid in your first pay check.

(d) Stock Awards. Subject to approval by the Board of Directors (or any
committee of the Board of Directors authorized to make that determination), the
Company will grant Executive (a) stock options to purchase 200,000 shares of the
Company’s Common Stock ($.01 par value) at an exercise price equal to the
closing price of the Company’s Common Stock on the later of Executive’s date of
hire or the date of such Board of Directors’ approval and (b) an award of 25,000
shares of restricted stock. Both of these stock awards will vest as to one-third
of the options/shares on each of the first three (3) anniversaries of
Executive’s date of employment.

Executive will be eligible for additional stock awards based upon performance
subject to the approval of the President and Chief Executive Officer and the
Board of Directors.

5. Reimbursable Expenses. Executive shall be entitled to reimbursement for
reasonable expenses incurred by him in connection with the performance of his
duties hereunder in accordance with such procedures and policies as the Company
has heretofore or may hereafter establish.

6. Benefits. (a)  Executive shall be entitled to four weeks of paid vacation
time calculated and administered in accordance with Company policies in effect
from time to time. The Executive shall be entitled to all other benefits
associated with normal full time employment in accordance with Company policies.
A copy of the Company’s current benefits plans are attached hereto.

(b) Executive shall be entitled to participate in the Company’s Change of
Control Severance Benefit Plan amended July 26, 2006.

(c) Repayment of Signing Bonus: If I voluntarily terminate my employment with
NVAX or am terminated for gross misconduct within twelve (12) months of my
original date of hire, I will be responsible for reimbursing NVAX 100% of my
signing bonus

7. Termination of Employment.

(a) Notwithstanding any other provision of this Agreement, Executive’s
employment may be terminated, without such action constituting a breach of this
Agreement:

(i)  By the Company, for “Cause,” as defined in Section 7(b) below;

(ii)  By the Company, upon 30 days’ notice to Executive, if he should be
prevented by illness, accident or other disability (mental or physical) from
discharging his duties hereunder for one or more periods totaling three
consecutive months during any twelve-month period;

(iii)  By the event of Executive’s death during the Term.

(b)  “Cause” shall mean (i) Executive’s willful failure or refusal to perform in
all material respects the services required of him hereby, (ii) Executive’s
willful failure or refusal to carry out any proper and material direction by the
President and CEO or Board of Directors with respect to the services to be
rendered by him hereunder or the manner of rendering such services,
(iii) Executive’s willful misconduct or gross negligence in the performance of
his duties hereunder, (iv) Executive’s commission of an act of fraud,
embezzlement or theft or a felony involving moral turpitude, (v) Executive’s use
or disclosure of Confidential Information (as defined in Section 10 of this
Agreement), other than for the benefit of the Company in the course of rendering
services to the Company or (vi) Executive’s engagement in any activity
prohibited by Section 11 of this Agreement. For purposes of this Section 7, the
Company shall be required to provide Executive a specific written warning with
regard to any occurrence of subsections 7(b) (i), (ii) and (iii) above, which
warning shall include a statement of corrective actions and a 15 day period for
the Executive to respond to and implement such actions, prior to any termination
of employment by the Company pursuant to Section 7(a) (i) above.

8. Separation Pay.  Subject to Executive’s execution and delivery to the Company
of the Company’s standard form of Separation and Release Agreement, the Company
shall pay Executive a lump sum amount equal to six months of Executive’s then
effective salary (the “Separation Pay”), upon the Company’s termination of
Executive’s employment by the Company without Cause, during the Term. Separation
Pay shall be subject to withholding of all applicable federal, state and local
taxes and any other deductions required by applicable law. In the event of
Executive’s death, the Company’s obligation to pay further compensation
hereunder shall cease forthwith, except that Executive’s legal representative
shall be entitled to receive his fixed compensation for the period up to the
last day of the month in which such death shall have occurred.

9. All Business to be Property of the Company; Assignment of Intellectual
Property.

(a)  Executive agrees that any and all presently existing business of the
Company and all business developed by him or any other employee of the Company
including without limitation all contracts, fees, commissions, compensation,
records, customer or client lists, agreements and any other incident of any
business developed, earned or carried on by Executive for the Company is and
shall be the exclusive property of the Company, and (where applicable) shall be
payable directly to the Company.

(b)  Executive hereby acknowledges that any plan, method, data, know-how,
research, information, procedure, development, invention, improvement,
modification, discovery, design, process, work of authorship, documentation,
formula, technique, trade secret or intellectual property right whatsoever or
any interest therein whether patentable or non-patentable, patents and
applications therefor, trademarks and applications therefor or copyrights and
applications therefor (herein sometimes collectively referred to as
“Intellectual Property”) made, conceived, created, invested, developed, reduced
to practice and/or acquired by Executive solely or jointly with others during
the Term is the sole and exclusive property of the Company, as work for hire,
and that he has no personal right in any such Intellectual Property. Executive
hereby grants to the Company (without any separate remuneration or compensation
other than that received by him from time to time in the course of his
employment) his entire right, title and interest throughout the world in and to,
all Intellectual Property, which is made, conceived, created, invested,
developed, reduced to practice and/or acquired by him solely or jointly with
others during the Term.

10. Confidentiality. Executive acknowledges his obligation of confidentiality
with respect to all proprietary, confidential and non-public information of the
Company, including all Intellectual Property. Executive shall not, either during
the Term or thereafter, use for any purpose other than the furtherance of the
Company’s business, or disclose to any person other than a person with a need to
know such confidential, proprietary or non-public information for the
furtherance of the Company’s business who is obligated to maintain the
confidentiality of such information, any information concerning any Intellectual
Property, or other confidential, proprietary or non-public information of the
Company, whether Executive has such information in his memory or such
information is embodied in writing or other tangible form. All originals and
copies of any of the foregoing, however and whenever produced, shall be the sole
property of the Company. Upon the termination of Executive’s employment in any
manner or for any reason, Executive shall promptly surrender to the Company all
copies of any of the foregoing, together with any documents, materials, data,
information and equipment belonging to or relating to the Company’s business and
in his possession, custody or control, and Executive shall not thereafter retain
or deliver to any other person any of the foregoing or any summary or memorandum
thereof.

11. Non-Competition Covenant. As the Executive has been granted options to
purchase stock in the Company and as such has a financial interest in the
success of the Company’s business and as Executive recognizes that the Company
would be substantially injured by Executive competing with the Company,
Executive agrees and warrants that within the United States, he will not, unless
acting with the Company’s express prior written consent, directly or indirectly,
while an employee of the Company and during the Non-Competition Period, as
defined below, own, operate, join, control, participate in, or be connected as
an officer, director, employee, partner, stockholder, consultant or otherwise,
with any business or entity which competes with the business of the Company (or
its successors or assigns) as such business is now constituted or as it may be
constituted at any time during the Term of this Agreement; provided, however,
that Executive may own, and exercise rights with respect to, less than one
percent of the equity of a publicly traded company. The “Non-Competition Period”
shall be a period of one year following termination of employment.

Executive and the Company are of the belief that the period of time and the area
herein specified are reasonable in view of the nature of the business in which
the Company is engaged and proposes to engage, the state of its business
development and Executive’s knowledge of this business; however, if such period
or such area should be adjudged unreasonable in any judicial proceeding, then
the period of time shall be reduced by such number of months or such area shall
be reduced by elimination of such portion of such area, or both, as are deemed
unreasonable, so that this covenant may be enforced in such area and during such
period of time as is adjudged to be reasonable.

12. Non-Solicitation Agreement. Executive agrees and covenants that he will not,
unless acting with the Company’s express written consent, directly or
indirectly, during the Term of this Agreement or during the Non-Competition
Period (as defined in Section 11 above) solicit, entice or attempt to entice
away any customer, officer, employee, consultant, proposed customer, vendor,
supplier, proposed vendor or supplier or person or entity or person providing or
proposed to provide research and/or development services to, on behalf of or
with the Company. Executive agrees and covenants that he will not, unless acting
with the Company’s express written consent, directly or indirectly, during the
Term of this Agreement or thereafter interfere with the Company’s relationships
or proposed relationships with any customer, officer, employee, consultant,
proposed customer, vendor, supplier, proposed vendor or supplier or person or
entity or person providing or proposed to provide research and/or development
services to, on behalf of or with the Company.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given on actual receipt after having been
delivered by hand, mailed by first class mail, postage prepaid, or sent by
Federal Express or similar overnight delivery services, as follows: (a) if to
Executive, at the address shown at the head of this Agreement, or to such other
person(s) or address(es) as Executive shall have furnished to the Company in
writing and, if to the Company, to it at the address set forth in the preamble
hereto with a copy to David A. White, Esq., White White & Van Etten, LLP, 55
Cambridge Parkway, Cambridge, Massachusetts 02142, or to such other person(s) or
address(es) as the Company shall have furnished to Executive in writing.

14. Assignability. In the event of a change of control (as defined in the
Company’s Change of Control Severance Benefit Plan amended July 26, 2006), the
terms of this Agreement shall inure to the benefit of, and be assumed by, the
acquiring person (as defined in the Company’s Change of Control Severance
Benefit Plan amended July 26, 2006). This Agreement shall not be assignable by
Executive, but it shall be binding upon, and to the extent provided in Section 8
shall inure to the benefit of, his heirs, executors, administrators and legal
representatives.

15. Entire Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof and there have
been no oral or other prior agreements of any kind whatsoever as a condition
precedent or inducement to the signing of this Agreement or otherwise concerning
this Agreement or the subject matter hereof. Notwithstanding the foregoing,
Executive acknowledges that he is required as a condition to continued
employment, to comply at all times, with the Company’s policies affecting
employees, including the Company’s published Code of Ethics, as in effect from
time to time.

16. Equitable Relief. Executive recognizes and agrees that the Company’s remedy
at law for any breach of the provisions of Sections 9, 10, 11 or 12 hereof would
be inadequate, and he agrees that for breach of such provisions, the Company
shall, in addition to such other remedies as may be available to it at law or in
equity or as provided in this Agreement, be entitled to injunctive relief and to
enforce its rights by an action for specific performance. Should Executive
engage in any activities prohibited by this Agreement, he agrees to pay over to
the Company all compensation, remuneration or monies or property of any sort
received in connection with such activities; such payment shall not impair any
rights or remedies of the Company or obligations or liabilities of Executive
which such parties may have under this Agreement or applicable law.

17. Amendments. This Agreement may not be amended, nor shall any change, waiver,
modification, consent or discharge be effected except by written instrument
executed by the Company and Executive.

18. Severability. If any part of any term or provision of this Agreement shall
be held or deemed to be invalid, inoperative or unenforceable to any extent by a
court of competent jurisdiction, such circumstances shall in no way affect any
other term or provision of this Agreement, the application of such term or
provision in any other circumstances, or the validity or enforceability of this
Agreement. Executive agrees that the restrictions set forth in Sections 11 and
12 above (including, but not limited to, the geographical scope and time period
of restrictions) are fair and reasonable and are reasonably required for the
protection of the interests of the Company and its affiliates. In the event that
any provision of Section 11 or 12 relating to time period and/or areas of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or areas such court deems reasonable and enforceable, said
time period and/or areas of restriction shall be deemed to become and thereafter
be the maximum time period and/or areas which such court deems reasonable and
enforceable.

19. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation hereof.

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the law of the State of Maryland, without regard to
the principles of conflict of laws thereof.

21. Resolution of Disputes. With the exception of proceedings for equitable
relief brought pursuant to Section 16 of this Agreement, any disputes arising
under or in connection with this Agreement including, without limitation, any
assertion by any party hereto that the other party has breached any provision of
this Agreement, shall be resolved by arbitration, to be conducted in
Philadelphia, Pennsylvania, in accordance with the rules and procedures of the
American Arbitration Association. The parties shall bear equally the cost of
such arbitration, excluding attorneys’ fees and disbursements which shall be
borne solely by the party incurring the same; provided, however, that if the
arbitrator rules in favor of Executive, Company shall be solely responsible for
the payment of all costs, fees and expenses (including without limitation
Executive’s reasonable attorneys’ fees and disbursements) of such arbitration.
The provisions of this Section 21 shall survive the termination for any reason
of the Term (whether such termination is by the Company, by Executive or upon
the expiration of the Term).

22. Survival. Sections 8 through 21 shall survive the expiration or earlier
termination of this Agreement, for the period and to the extent specified
therein.

IN WITNESS WHEREOF, the parties have executed or caused to be executed under
seal this Agreement as of the date first above written.

                 
 
               
 
                        NOVAVAX, INC.

 
               
[SEAL]
               
 
               
 
      By:       /s/ Rahul Singhvi
 
               
 
             

 
               
 
      Name:
Title:       Rahul Singhvi
President and Chief Executive Officer
 
               
 
               
 
               
 
              /s/ Jeffrey Church
 
                        Jeffrey Church

 
               

